Case 1:16-cv-04756-NGG-VMS Document 361 Filed 01/04/21 Page 1 of 3 PageID #: 12909




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


    MARTÍN JONATHAN BATALLA
    VIDAL, et al.,

                       Plaintiffs,

             v.                                        No. 16-cv-4756 (NGG) (VMS)

    CHAD F. WOLF, et al.,

                       Defendants.



    STATE OF NEW YORK, et al.,

                       Plaintiffs,

             v.                                        No. 17-cv-5228 (NGG) (VMS)

    DONALD TRUMP, et al.,


                       Defendants.



                                 DEFENDANTS’ STATUS REPORT
          Defendants are hereby filing reports regarding the DACA policy pursuant to the Court’s

   order of December 4, 2020, Batalla Vidal ECF No. 354. Copies of these reports, entitled Request 1

   (DACA and Advance Parole Requests from Nov. 14, 2020 - Dec. 31, 2020), Request 2.1 (DACA

   First-Time Requests Rejected Under Wolf Memo), Request 2.2 (DACA Renewal and Employment

   Authorization Grants for One-Year Under Wolf Memo), and Request 2.3 (DACA Advance Parole

   Requests Under Wolf Memo), which correspond to the status report requirements on page 5 of this

   Court’s December 4, 2020 order, are attached to this filing as Exhibits A, B, C, and D.

          Defendants note that the information used to generate these reports is transferred from

   certain electronic systems to the agency’s Enterprise Citizenship and Immigration Services
Case 1:16-cv-04756-NGG-VMS Document 361 Filed 01/04/21 Page 2 of 3 PageID #: 12910




   Centralized Operation Repository (eCISCOR). Because there is a lag time due to the electronic

   transfer of data, these reports reflect the currently available information in eCISCOR as of January

   4, 2021. Additionally, in accordance with standard business procedures, some data may not be

   entered into USCIS’s electronic systems for 72 business hours. New filings may take longer than

   normal to be data entered into USCIS’s electronic systems due to the front-log at the USCIS

   Lockbox, which occurs when mail, including immigration forms, is arriving at the Lockbox faster

   than the clerks can enter the information into the electronic systems, the first step to processing

   immigration filings. Thus, these reports reflect USCIS’s best analysis of the currently available

   data as of January 4, 2021. The notes accompanying the attached reports provide further detail

   regarding data limitations.
Case 1:16-cv-04756-NGG-VMS Document 361 Filed 01/04/21 Page 3 of 3 PageID #: 12911




   Dated: January 4, 2021                  Respectfully submitted,

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General

                                           SETH D. DUCHARME
                                           Acting United States Attorney

                                           BRAD P. ROSENBERG
                                           Assistant Branch Director

                                            /s/ Stephen M. Pezzi
                                           GALEN N. THORP
                                             Senior Trial Counsel
                                           STEPHEN M. PEZZI
                                           RACHAEL L. WESTMORELAND
                                             Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 305-8576
                                           Fax: (202) 616-8470
                                           Email: stephen.pezzi@usdoj.gov

                                           JOSEPH A. MARUTOLLO
                                           Assistant U.S. Attorney
                                           United States Attorney’s Office
                                           Eastern District of New York
                                           271-A Cadman Plaza East, 7th Floor
                                           Brooklyn, NY 11201
                                           Phone: (718) 254-6288
                                           Fax: (718) 254-7489
                                           Email: joseph.marutollo@usdoj.gov

                                           Attorneys for Defendants
